Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

CN 107593742 A (JIANGSU HEYE AGROCHEMICAL CO LTD ) 19 January 2018 and US 2011/0144172 Al (ZAMIR et al) 16 June 2011 and WO 2011/006896 A2 (BASF SE) 20 January 2011 break unity of invention.

CN 107593742 A teaches a pesticide composition comprising prothioconazole (Abstract). CN 107593742 A teaches a method comprising grinding the mixture to form a slurry, followed by detecting the size and distribution of the prothioconazole particles in the resulting slurry (Abstract; S2 and S3 in the description). CN 107593742 A employs a Rise-2202 laser velocity analyser to detect a volume average particle size distribution >90% of 2 um (S3 in the description). CN 107593742 reads on claim 25.

US 2011/0144172 Al discloses prothioconazole in amorphous form and employs it as a microbicidal compound(Abstract). The prothioconazole has a particle size diameter D50 in the range of 20 um to 200 um (Paragraphs [0079], [0090]-[0094]).
US 2011/0144172 Al reads on instant claims 26,28.

WO 2011/006896 A2  teaches a pesticide composition comprising prothioconazole (Abstract; Page 27, line 39; Page 28, line 20; Claim 22). WO 2011/006896 A2 teaches the volume average diameter of the pesticide compound particles distribution of D5o in the range of 0.5 to 10 um (Page 9, lines 12-14; Page 23, lines 11-19). WO 2011/006896 A2  reads on claims 26,28.

Group I, claim(s) 1-7,15,16, drawn to drawn to preparation of 1,2,4-triazole fungicides of formula I, from a reaction between compound of formula II with compound of formula III in the presence of a homologous cage amine catalyst.


Group II, claim(s) 8,9, drawn to preparation of 2-(1-chloro-cyclopropyl)- 1-(2-chlorophenyl)-3-(5-mercapto-1,2,4-triazol-1-yl)-propan-2-ol, from a reaction between 1-chloro-2-(1- chlorocyclopropyl)-3-(2-chlorophenyl) propan-2-ol and/or 2-(2-chlorobenzyl)-2-(1- chlorocyclopropyl)oxirane with 1H-1,2,4-triazole-5-thiol in the presence of a homologous cage amine catalyst.

Group III, claim(s) 10-12, drawn to preparation of 2-(1-chlorocyclopropyl)-1- (2-chloropheny1)-3-(1,2,4-triazol-1-yl)propan-2-ol, from a reaction between 1-chloro-2-(1-chlorocyclopropyl)-3-(2- chlorophenyl) propan-2-ol and/or 2-(2-chlorobenzyl)-2-(1-chlorocyclopropyl)oxirane with 1,2,4- triazole in the presence of a homologous cage amine catalyst.

Group IV, claim(s) 13-14, drawn to preparation of 2-(1-chloro-cyclopropyl)- | 1-(2-chlorophenyl)-3-(5- mercapto-1,2,4-triazol-1-yl)-propan-2-ol, comprising; (a) reacting 1-chloro-2-(1-chlorocyclopropyl)-3-(2-chlorophenyl)propan-2-ol and/or 2-(2-chlorobenzyl)-2-(1-chlorocyclopropyl)oxirane with 1,2,4 triazole, in the presence of a homologous cage amine catalyst to produce 2-(1-chlorocyclopropyl)-1-(2-chlorophenyl)-3- (1,2,4-triazol-1-yl)propan-2-ol; and (b) reacting 2-(1-chlorocyclopropyl)-1-(2-chloropheny1)-3-(1,2,4-triazol-1-yl)propan2-ol with sulphur to produce 2-(1-chloro-cyclopropyl)-1-(2-chloropheny1)-3-(5-mercapto-1,2,4- triazol-1-yl)-propan-2-ol.

Group V, claim(s) 25-26,28, drawn to Prothioconazole having a volume average particle size distribution D90 up to 500 um and/or a volume average particle size distribution D50 up to 300 um.



Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616